Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING USA Annuity and Life Insurance Company and its Separate Account B ING Rollover Choice SM Variable Annuity Supplement dated September 24, 2007 to the Contract Prospectus dated April 30, 2007, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current variable annuity Contract Prospectus for future reference. Effective September 17, 2007, the contract is no longer available for new issue as a tax deferred annuity under Tax Code section 403(b). X.70600-07E September 2007
